This is án Application to the court for leaVe tó file a bill of review,- on the' ground of the discovery of new matter. This matter is stated ip b‘e,- first; The inventory and appraisement of the estate of John Murrell, deceased: and secondly, a receipt *258which was In the hands of his executor, the existence oPwhicli was not known at the time of the trial.
Gieen & Wilson, for motion.
R. Jl, Taylor, contra*
In regard to the first, it is to be observed, that had it been considered as essential in the investigation of the case, it could have been easily procured by applying to the ordinary’s office, where it had been recorded, and having neglected to do so, furnishes no grounds for this application. The receipt alluded to is irrelevant to the subject matter in litigation, and if it had been, introduced, could in no manner whatever have altered or varied the decree, as it purports to be nothing more than an acknw-ledgment of John B. Murrell, that he had come to a settlement with the executor of his father, for his share of the estate. The courtis of opinion that the petitioner has not made out such a case as would authorize the granting the leave prayed for. It is therefore ordered that the application he discharged.
Decree affimed on appeal, by the whole court*